DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/22/2021 has been entered. Claim 8 has been canceled. Claims 1-7 
and 9 remain for examination.

Allowable Subject Matter
Claims 1-7 and 9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and arguments regarding claim 1 filed on 6/22/2021 are considered persuasive. Accordingly, the prior art fails to disclose:
i. an information recording object as recited in claim 1 having a combined image including a first image and a second image formed on the first image, 
wherein the first image and the second image are different pattern images generated by a specific rule, 
wherein each of the first and second images is configured so as to have a different reflected light quantity depending on an viewing angle, 
wherein the first image is made of a lustrous material, 
wherein the second image is made of a transparent material, 
wherein at least one of the first and second images in the combined image is recognizable depending on the viewing angle, 

wherein the angle-specifying area is a second image area where the second image is formed, wherein the second image area is formed in a portion of a first image area where the first image 
is formed, and 
wherein the second image area is different in size from the first area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/THIEN M LE/Primary Examiner, Art Unit 2887